 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     THOMAS LEE GLEASON,                         Case No. 1:19-cv-00539-LJO-EPG (PC)
11
                  Plaintiff,                     ORDER DIRECTING SERVICE OF
12                                               SUBPOENA BY THE UNITED STATES
           v.                                    MARSHALS SERVICE WITHOUT
13                                               PREPAYMENT OF COSTS
     JOHN DOE,
14                                               ORDER DIRECTING CLERK TO ATTACH
                 Defendant.                      COPY OF SUBPOENA TO THIS ORDER
15
16
17
18          The Court previously allowed Plaintiff to issue a subpoena to the California Department

19   of Corrections and Rehabilitation (“CDCR”). (ECF No. 10). Plaintiff has now completed and

20   returned the subpoena and USM-285 form. Therefore, the Court will direct the United States

21   Marshals Service to serve the subpoena.

22          As Plaintiff did not specify a response date, the Court will give the CDCR three weeks

23   from the date of service of the subpoena to respond to the subpoena.

24          Accordingly, it is HEREBY ORDERED that:

25          1. The CDCR has three weeks from the date of service of the subpoena to respond to

26              the subpoena.

27          2. The Clerk of Court shall forward the following documents to the United States

28              Marshals Service:

                                                    1
 1              a. One (1) completed and issued subpoena, with the response date listed above;
 2              b. One (1) completed USM-285 form; and
 3              c. Two (2) copies of this order, one to accompany the subpoena and one for the
 4                  United States Marshals Service.
 5        3. The Clerk of Court is directed to attach a copy of the completed subpoena to this
 6              order.
 7        4. Within TWENTY (20) DAYS from the date of this order, the United States
 8              Marshals Service SHALL effect personal service of the subpoena, along with a copy
 9              of this order, upon the entity named in the subpoena pursuant to Rule 45 of the
10              Federal Rules of Civil Procedure and 28 U.S.C. § 566(c).
11        5. The United States Marshals Service is DIRECTED to retain a copy of the subpoena
12              in its file for future use.
13        6. Within TEN (10) DAYS after personal service is effected, the United States
14              Marshals Service SHALL file the return of service.
15
     IT IS SO ORDERED.
16
17
       Dated:      June 3, 2019                               /s/
18                                                        UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                      2
